Title: From John Adams to Thomas Digges, 27 November 1780
From: Adams, John,San, Fernando Raymond
To: Digges, Thomas,Church, William Singleton


     
      Dr. Sir
      Amst. Nov. 27. 1780
     
     I have received yours of the 17. with its Inclosure and that of the 22d.—and thank you for both.
     Things are coming to an Extremity, that Philanthropy would wish to avoid: but thus it ever was, in Similar Cases. A free Nation corrupted, becomes an Hell, a Society of Devils. Angells fallen, retain nothing but immortal Hate. Come out of her, my People! Says a good old Book.
     This Republick has determined to acceed to the armed Neutrality. But most of the Provinces and indeed most of the cities of Holland will disavow the Treat Negotiation of the Regency of Amsterdam: but they cannot punish Van Berkell and his Acomplices, because they are a Limb of the Sovereignty.
     Singleing him out will make him, the most conspicuous and the most respected of the Citizens. But this is the ministerial Method of making great Men. In this Way Wilks, Hancock, and Adams were made famous.
     What will Govt. do about the armed Neutrality? Will they charge Russia, Sweeden, and Denmark with Faction, Sedition, Cabal, and Rebellion? Why dont they Demand that Panin and his Accomplices should be punished?
     Adieu affectionatly
     
      F.R.S.
     
    